Gildersleeve, J. (dissenting).
It cannot be said, as a matter of law, that it was contributory negligence for plaintiff to ride, as he did, upon the rear platform. In doing so he accepted the additional risks incident to the position. It must be conceded that the position of plaintiff did not impose upon defendant any higher duty than to operate its car with reasonable care. The complaint charges that plaintiff’s injuries were caused by negligence and want of care on the part of defendant in operating the car. The evidence on behalf of plaintiff shows that the car was going at ¿ rapid speed around the curve at which the accident occurred; that it gave a jerk; that the gate flew open and plaintiff was thrown into the street. By their verdict the jury found that *476defendant was guilty of negligence, and it must be said that the evidence fully supports such finding. There is no claim by the appellant that, on the question of defendant’s negligence, the jury were not properly instructed. The judgment is challenged upon an alleged error in the charge to the jury where this language was used: “This plaintiff had a perfect right to stand wherever he thought fit in that car after the conductor had taken his fare in that position.” We have for consideration this question: Were the rights of defendant violated and its case prejudiced by this instruction ? Can it be truly said that the language used took from the jury the question of plaintiff’s freedom from contributory negligence," and did the jury understand that the court had concluded, as a matter of law, that plaintiff was free from contributory negligence? I think that the statement was equivalent to saying that it was not illegal for the plaintiff to ride upon the rear platform. The statement did not include an erroneous proposition of law. Plaintiff did have a right to ride where he was standing at the time of the accident. By so doing he subjected himself, as I have said, to additional risks incident to the position, but was not necessarily guilty of contributory negligence. It seems to me that, when the charge is taken as a whole, it must be said that the question of plaintiff’s freedom from contributory negligence was submitted to the jury under proper instructions and that, by their verdict, the jury, upon sufficient evidence, found that plaintiff, by his own want of care, did not contribute to the happening of the accident. In the early part of the charge, the learned court said that the jury were called upon to determine whether the accident hap-pended solely as the result of negligence on the part of the people who were in charge of the car; that, if the accident was the result of any negligent act upon the part of plaintiff that in any wise contributed thereto, the verdict would have to be for defendant. Again the court said that, to entitle the plaintiff to recover, the jury must find that defendant’s negligence was solely responsible for the accident. And again the court charged, at the request of defendant’s counsel, that a person who voluntarily rides upon the platform of a street *477car assumes the risk of the usual and ordinary movement of the car passing around a curve. The case-seems to me to be one where the question of plaintiff’s contributory negligence in riding upon the platform of the car was one of fact for the jury, and that the charge, as a whole, correctly laid down the principles of law applicable thereto.
The judgment should be affirmed, with costs.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event.